PER CURIAM:
*48On March 20, 1986, the claimant's vehicle was involved in an accident on Martins Branch Road. Claimant alleges that respondent was negligent in its failure to post warning signs or flagmen at a work site at the accident location. He seeks $73.86 for damage to the vehicle.
The claimant testified that he was driving his 1980 Chevrolet Monza south on Martins Branch Road and was proceeding to a dentist's office, at that location, at approximately 38 miles per hour. The weather was clear and dry, and it was approximately 10:45 a.m. at the time of this incident. Claimant's vehicle proceeded around a curve where there was an uncovered area where a cut had been made in the road. The impact of his vehicle with the cut in the road caused damage to his vehicle. The area which was cut out was located in claimant's lane on the right side. He stated that he could not avoid the area by proceeding into the northbound lane, as it was impossible to see whether someone else was in the northbound land. The broken out section was on the right side of the pavement. It was approximately two and one-half feet long and extended out from the right edge of the pavement approximately two and one-half to three feet. Claimant observed two of respondent's employees seated in a marked vehicle close to the accident scene. These employees were inspectors for respondent. According to the claimant, they were at the scene to inspect the cut out area on the road.
The Court is of the opinion that respondent was working in the area and that respondent should have place warning signs or a barrier at the cut out area on the road. For these reasons, the Court makes an award to the claimant in the amount of $73.86.
Award of $73.86.